DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4, 6-7, 10-17, and 20-27 are pending in the Amendment filed 10/07/2021.
The rejections of record are withdrawn in view of Applicant’s persuasive arguments. See “Response to Arguments” below. 
Claims 1, 4, 6-7, 10-17, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the invention.
Claims 11, 12, 14, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 1, 21, and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 6-7, 10, 13, 15-16, 20, 22 and 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 10/07/2021, with respect to independent claims 1, 21, and 27 have been fully considered and are persuasive.  The prior art rejections of record have been withdrawn. 
Applicant argues as to the primary reference in the 103 rejections of record, Wu: 
“Wu directly teaches away from using water with air blowing for cleaning, and also specifically teaches away from inverting the containers for cleaning. “Because the system is an air-only system as 
“As pointed out by the Examiner during the interview, Wu refers to “additional rinsing” at col. 3, In. 62 —col. 4, In., 7. However, as noted during the interview by the Examiner, Wu’s “additional rinsing” refers to additional destaticizing steps that are not supported by JP ‘874. Wu does not support additional liquid rinsing. At best, it teaches additional air rinsing, and “does not appear to suggest conventional rinsing” at all. (Direct quote by Examiner during interview.)” [“Remarks”, pg. 11-12, “(2)”].
In response, this argument is persuasive because the portion of Wu relied upon for providing motivation ("additional optional rinsing", col. 3, lines 62-col. 4 line 3) to include the conventional water rinsing process of the secondary reference to JP '874, does not appear to suggest using conventional water "rinsing" but rather is suggesting additional rinsing using the disclosed method of electrostatic “rinsing” [Wu, Abstract]. As such, Applicant's argument that the reference to Wu teaches away from using a conventional water rinsing step is persuasive in view of the above interpretation of “additional optional rinsing” and because Wu explicitly teaches that conventional water rinsing processes (e.g., inverting containers), such as those disclosed by JP '874, can be beneficially avoided by Wu's electrostatic cleaning method.
For the foregoing reasons, the prior art rejections of record are withdrawn: 

The rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Wu (US 8147616 B2) in view of JP 2013027874 A (Machine Translation by Espacenet filed 02/15/2019) and Kasting (US 5598316 A), is withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-7, 10-17, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “rinsing the can body after the blowing of the destaticizing air along the second conveyance line” renders the claim unclear and therefore indefinite, because it is unclear if the destaticizing air (in addition to the first conveyance line) is also blown “along the second conveyance line”. For the purposes of examination, the limitation has been interpreted as “rinsing the can body, after the blowing of the destaticizing air, along the second conveyance line”.
As to claim 6, there is insufficient antecedent basis for the limitation, “the rinser”, in the claim. 
As to claim 7, the limitation “the destaticizing air blower is placed between the first conveyance line and the rinser on the second conveyance line of the can body” is unclear and renders the claim indefinite. First, it is unclear how the blower may simultaneously blow air downwardly on the first conveyance line, as required by claim 1, and also be next to the first conveyance line (i.e., “placed 
As to claim 10, there is insufficient antecedent basis for the limitation, “claim 8”, which is a cancelled claim and therefore renders the scope of the claim indeterminate. 
As to claim 22, the limitation “the destaticizing air blower is between the rinser and the first conveyance line” is unclear and renders the claim indefinite. It is unclear how the blower may simultaneously blow air downwardly on the first conveyance line, as required by claim 1, and also be next to the first conveyance line (i.e., “the destaticizing air blower is between the rinser and the first conveyance line”) as required by claim 22.
Claims 4, 6-7, 10-17, 20, 22 and 24-25 are rejected as being dependent upon rejected base claim 1. 
As to claim 21, the limitation “rinsing the can body after the blowing of the destaticizing air along the second conveyance line” renders the claim unclear and therefore indefinite, because it is unclear if the destaticizing air (in addition to the first conveyance line) is also blown “along the second conveyance line”. For the purposes of examination, the limitation has been interpreted as “rinsing the can body, after the blowing of the destaticizing air, along the second conveyance line”.
Claim 26 is rejected as being dependent upon rejected base claim 21. 
As to claim 27, the limitation “rinsing the can body after the blowing of the destaticizing air along the second conveyance line” renders the claim unclear and therefore indefinite, because it is unclear if the destaticizing air (in addition to the first conveyance line) is also blown “along the second conveyance line”. For the purposes of examination, the limitation has been interpreted as “rinsing the can body, after the blowing of the destaticizing air, along the second conveyance line”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 12, 14, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Claim 11 requires that the “destaticizing air blower blows the destaticizing air to the can body before the can body is conveyed to the rinser.” However, claim 1 already requires “rinsing the can body after the blowing of the destaticizing air”. 
Claim 12 requires “the destaticizing air blower blows the destaticizing air to the can before the can body is reversed by reversing portion.” However, claim 1 already requires “blowing a destaticizing air downwardly to the can body to impart the can body with a destaticization state on the first conveyance line; reversing the can body at a second conveyance line extending obliquely downward from the first conveyance line” and that “a position where the destaticizing air is blown by a destaticizing air blower is contiguous to a position of a reversing portion that reverses the can body”. 
Claim 14 requires that “the rinsing of the can body includes blowing the air or the water to the can body”. However, claim 1 recites that “the rinsing comprises spraying water and blowing air together to an inside of the can”, and thus claim 14 fails to include all the limitations of the claim upon which it depends.
Claim 17 requires that “the destaticizing air blower is placed in an upstream side with respect to the rinser.” However, claim 1 already requires “rinsing the can body after the blowing of the destaticizing air”.

Allowable Subject Matter
Claims 1, 21, and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 6-7, 10, 13, 15-16, 20, 22 and 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s persuasive arguments, see “Response to Arguments” above, have overcome the prior art rejections of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods of cleaning containers using water, air, and/or electron beam [Abstracts].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713